         Case 1:14-md-02543-JMF Document 8569 Filed 07/23/21 Page 1 of 2
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                                                                  DOC #: _________________
                                                                                                7/23/2021
                                                                                  DATE FILED: ______________
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH
                                                                                 14-MD-2543 (JMF) (JLC)
LITIGATION
                                                                                        ORDER
This Document Relates To:
Postley, et al. v. General Motors, LLC, 20-CV-3498
-----------------------------------------------------------------------------x
JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated July 22, 2021 (Dkt. No. 58), Judge Furman

referred this case to me for settlement. The parties are directed to advise the Court

by August 2 when they wish to schedule the settlement conference. The parties

should do so by filing a letter-motion on the docket that indicates at least three

dates that are mutually convenient for the parties. Alternatively, counsel are free

to e-mail my deputy clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a

mutually convenient date for the parties and the Court. For the parties’

information, the Court is available on the following dates in August: August 3, 6,

13, 16, and 17 (The Court is available in September on September 16, 17, and 27-

30).

        In light of the COVID-19 pandemic, any settlement conference in the

foreseeable future will likely be conducted telephonically. Using the Court’s

conference line system, the Court will begin the settlement conference in joint

session with all parties on the line before breaking into private session and



                                                         1
       Case 1:14-md-02543-JMF Document 8569 Filed 07/23/21 Page 2 of 2




speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

       If the parties wish to participate in a video conference (such as via Zoom,

Microsoft Teams, or the equivalent) and not simply proceed telephonically they may

so advise the Court and the Court will then schedule a telephone conference to

discuss logistics.

       SO ORDERED.

Dated: July 23, 2021
       New York, New York




                                           2
